1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     JESUS HERNANDEZ,                           )    Case No. CV 17-7613-JLS (JEM)
12                                              )
                         Petitioner,            )
13                                              )    ORDER ACCEPTING FINDINGS AND
                  v.                            )    RECOMMENDATIONS OF UNITED
14                                              )    STATES MAGISTRATE JUDGE
     SCOTT FRAUENHEIM, Warden,                  )
15                                              )
                         Respondent.            )
16                                              )
17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of
20
     those portions of the Report and Recommendation to which Petitioner has objected. The
21
     Court accepts the findings and recommendations of the Magistrate Judge.
22
           IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
23
     Judgment shall be entered dismissing the action with prejudice.
24

25

26   DATED: March 7, 2019
                                                         JOSEPHINE L. STATON
27                                                  UNITED STATES DISTRICT JUDGE
28
